Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries - Scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries (debate)
Τhe next item is the joint debate on the following:
the recommendation by Jarosław Leszek Wałęsa, on behalf of the Committee on Fisheries, on the proposal for a Council decision concerning the approval, on behalf of the European Union, of the Amendment to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (11076/2010 - C7-0181/2010 - 2010/0042(NLE)) and
the report by Carmen Fraga Estévez, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council laying down a Scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic Fisheries - C7-0009/2009 -.
(The President emphasised that the speakers were required to adhere strictly to their speaking times)
The convention which I have the honour of presenting was signed in Ottawa in 1978 and came into force on 1 January 1979. The Northwest Atlantic Fisheries Organisation, NAFO for short, was created under the convention in order to support the conservation and optimum utilisation of fish stocks and to support international cooperation. The contracting parties adopted amendments to it at NAFO annual meetings in 2007 and 2008. This document introduces fundamental changes to the convention, the principal aim being to bring its wording into line with other conventions at a regional level and with international instruments, and to incorporate modern concepts of fisheries management. The organisational structure has been updated, a clear division of responsibilities between the contracting parties, flag states and port states has been introduced, a more coherent decision-making process has been created, the system for contributions to the NAFO budget has been reformed and a mechanism for settling disputes which may arise between contracting parties has been provided.
In the light of the fisheries rights granted to the European Union under the convention, ratification of the proposed changes lies in the interests of the European Union. As a result, we should agree to ratify the changes to the convention. Having said this, I would like to emphasise, clearly and precisely, a few problems which have surfaced during ratification at this time. Firstly, the contracting parties adopted changes at a NAFO annual meeting in 2007, and an English version was produced. In 2008, a French version was produced, but the COM document, being the Commission's proposal on transposition into Community law, is dated 8 March 2010. This means that work on the document has taken over two years. Such a delay is unacceptable and should not be repeated in the future. Rapid decision making is a necessary condition for the efficient functioning of the Union. Three institutions, the Commission, the Council and Parliament, must find an appropriate solution to avoid delaying the procedure and to realise one of the main aims of the Treaty of Lisbon, which is to simplify and accelerate the decision-making process. The current case which has been presented for ratification is proof that something is still wrong and action needs to be taken urgently to rectify the situation. Secondly, I would like to remind you that the Treaty of Lisbon came into force in December 2009. In the context of these newly acquired rights, the Committee on Fisheries and the European Parliament should be properly represented during any subsequent negotiations on future international conventions. In 2007 and 2008, the European Parliament was not represented, for obvious reasons. Our institution is, however, ready to ratify the agreement within the framework of its competences, but at the same time, the Council and Commission should be reminded of the new procedural requirements and the necessity of complying with the new powers of the European Parliament.
Mr President, allow me to express my gratitude to the Council and the Commission for arriving at this excellent agreement at first reading, and I would particularly like to thank the legal services of all three institutions for their cooperation and help in resolving the problems arising from the new committee procedure following the Treaty of Lisbon.
I believe that we have reached a good compromise, especially as it represents significant progress compared with the current situation, although, as in any compromise, we have all had to make concessions and be flexible, in what has been an especially complex task, as the Commission proposal arrived before the entry into force of the Treaty of Lisbon. This meant that at the same time, it had to be adapted to the new situation, in particular, to Articles 290 and 291 of the treaty, relating to delegated acts and implementing acts.
As this is a transposition into EU legislation of recommendations issued by a regional fisheries organisation, the North-East Atlantic Fisheries Commission (NEAFC) in this case, but which will be followed by many others, Parliament's objective was fundamentally to establish a mechanism which would enable the transpositions to take place as quickly as possible, preventing internal bureaucratic delays from preventing us from responding correctly to our international obligations, as has been the case so far.
Therefore, the new wording of Article 48, following the compromise reached with the Council on the subsequent amendments to this regulation, will enable the Commission both to comply with the obligations imposed by the NEAFC and to adapt to new recommendations that may arise in the future, through the delegation of powers.
It is true that the Commission wanted it to be possible to revise all the articles in the proposal through delegated acts, and the compromise agrees that this will be the case for the majority of the articles, except in areas such as the recording of catches, tranships, inspections or monitoring of infringements: in other words, fundamentally matters relating to control and supervision, which will remain outside the framework of the ordinary legislative procedure.
In any case, Commissioner, Parliament commits to amending this procedure if it is shown that the inclusion of these aspects within the scope of the ordinary legislative procedure could endanger compliance with the European Union's obligations and, especially, those of the Commission, as a contracting party to the regional fisheries organisation.
This is why we consider that this compromise represents a significant step forward, not only in relation to this specific proposal, but in order to lay the foundations for future discussions between the Council, the Commission and Parliament on fisheries policy.
Member of the Commission. - Mr President, the Commission urges Parliament to give its consent to the approval of amendments to the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, known collectively as the Amendment to the NAFO Convention.
I would like to thank Mr Wałęsa for his helpful work on this report.
This amendment revises the convention to bring it more into line with other regional conventions and international instruments. It incorporates modern concepts of fisheries management; it streamlines the Northwest Atlantic Fisheries Organisation (NAFO) structure; and it introduces a clear definition of the responsibilities of contracting parties, flag states and port states and a more coherent decision-making process.
It modernises the contribution formula for the NAFO budget and provides for a mechanism to settle disputes between contracting parties.
This thorough amendment will help the EU fulfil its international obligations on sustainable fisheries and further the objectives of the treaty. Speedy ratification of the amendment is in the EU's interest and I therefore commend it to the House.
I would turn now to the second report, on the scheme of control and enforcement applicable in the area covered by the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries.
I would like to thank Ms Fraga Estévez for her work on this report. I am pleased to see the very strong support from the Committee on Fisheries on the substance of this important proposal.
The implementation of the North-East Atlantic Fisheries Commission (NEAFC) scheme of control and enforcement is indeed a key measure to help us manage fishery resources in the Atlantic region and to get rid of illegal, unreported and unregulated (IUU) fishing.
However, I must point out that the Commission is not entirely happy with the package deal made between Parliament and the Council during their trialogue with the Commission.
I am, indeed, disappointed by certain results, in particular, on Article 48, dealing with the procedure for amendments to the regulation.
The Commission has been seeking more sufficient delegated powers for transposing future amendments to the scheme. Let me explain why - and I would like you to be attentive because we will have the same problems in the future.
As you know, the European Union needs to implement this scheme fully because it is our international obligation under the NEAF Convention to do so. Under this convention, amendments normally become binding for us 80 days after adoption. So we have 80 days to implement them. I am really concerned that the limited powers delegated to the Commission by the colegislators may hinder the timely transposition of the amendments into EU law. This is the reality and this is an answer to Mr Wałęsa's concerns about the timetable.
While it will not be my responsibility to endorse the arrangement, I would like you to be aware of the problem.
Ultimately, we need to avoid turning the transposition of NEAFC measures into a modern version of the myth of Sisyphus. As matters stand, measures adopted by the NEAFC last year will have been transposed by the time the package deal is finally adopted, but next month, NEAFC will most likely adopt new amendments requiring effective transposition into EU law early in 2011.
We will therefore need more time for this.
The Commission therefore considers this regulation to be without prejudice to any future position of the institution as regards the use of Articles 290 and 291 of the Treaty on the Functioning of the European Union for the transposition of Regional Fisheries Management Organisation measures.
The Commission furthermore reserves the right to propose amendments to the regulation, increasing the number of measures which should be adopted by delegated or implementing acts.
We will do this if transposition through the ordinary legislative procedure leads to delays which would compromise our duty to comply with international obligations.
In the meantime, I would like once again to thank Ms Fraga Estévez and Mr Wałęsa for their reports and the Committee on Fisheries for its work on these important issues.
Mr President, Commissioner, ladies and gentlemen, I am going to speak primarily about the report by Mrs Fraga Estévez. It is a report on which we are voicing our opinion today and which is of paramount importance for the strengthening of controls in the North-East Atlantic and for the European Parliament's role as colegislator on matters relating to the common fisheries policy.
Indeed, one of the priorities of Parliament's Committee on Fisheries is to combat illegal, unreported and unregulated fishing, which directly affects our fishermen and our European fishing industries. They are, in fact, victims of the unfair competition of an underground fishing industry. Illegal ship-owners exploit underpaid crews and sell fishery products at very low prices. Their failure to comply with the law of the sea, the International Labour Organisation conventions and the IUU Regulation of 1 January 2010 means that European ship-owners are now uncompetitive due to the labour costs they have to bear. We want upwards harmonisation of the rules and working conditions applicable to fishing carried out in the European Union by third countries.
European fishermen also respect strict management and control rules that allow for the preservation of resources and the sustainable development of European fisheries, but these rules must not penalise our fishermen in relation to those who fail to respect them. I therefore call for the controls to be strengthened and the penalties against this illegal fishing to be properly applied.
In this connection, I congratulate our Chair on her report, which points out that the control scheme adopted by the North-East Atlantic Fisheries Commission (NEAFC) must be transposed into European law without delay; more specifically, I welcome the introduction of the programme promoting compliance by non-contracting party vessels. This report also clarifies the scope of Article 290 of the Treaty on the Functioning of the European Union with regard to delegated acts.
I welcome the addition in an annex of three statements laying down the conditions for implementing delegated acts, which enable the Commission's implementing powers to be monitored and the institutional balance to be maintained.
I would point out that Parliament as legislator must be entirely free to act on matters pertaining to delegation.
Mr President, Commissioner Damanaki, ladies and gentlemen, I am pleased that we are able to adopt a regulation that represents one more small step towards our shared goal of sustainable fisheries. The regional fisheries organisations are extraordinarily important institutions for good management worldwide. Unfortunately, the negotiations are often difficult and progress much too slow for impatient people such as me. We must therefore do all we can to strengthen the regional fisheries organisations.
I will now comment on the specific outcome of the NEAFC report. I believe that the new port state control ruling in the NEAFC and the new measures to prevent illegal fisheries are very much to be welcomed. Nonetheless, we had to conduct intensive negotiations with the Council and Commission on matters that seem extremely technical at first glance, but which are important for our future work. I think we have found a compromise that is acceptable to all parties in the matter of delegated acts.
We also succeeded in reaching agreement on how future NEAFC decisions are to be transposed into EU law. It is no secret, however, that the Commission is not very happy with the result achieved here. I can understand that. We cannot allow it to take years for the European Union to implement NEAFC decisions. In this respect, Council and Parliament must together prove that we are able to conclude a codecision procedure quickly where necessary.
Finally, I would like to say something about a matter that is very current: the dispute with Iceland over mackerel fishing. We already have the NEAFC, which governs the international waters of the North-East Atlantic. In the case of migratory species such as mackerel, however, we also need an agreement that applies in territorial waters. As you know, that is still a sticking point. I feel it is extremely regrettable that, despite the cooperation working in the main, there is so much dispute over this. How about giving the regional fisheries organisations authority for coastal waters - at least for migratory species? It would be a radical step, of course, but undoubtedly one worth considering.
Mr President, Commissioner, ladies and gentlemen, the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries established a very important organisation: the Northwest Atlantic Fisheries Organisation, or NAFO. Its aim is the conservation and optimum utilisation of the fishery resources in the Northwest Atlantic. The convention has since been amended and brought more into line with other regional conventions. Modern concepts such as stock management have been incorporated. I feel it is important that the structure of the organisation is streamlined and that the obligations of the contracting parties are clearly defined. It is also good that the possibility of resolving conflicts through a dispute settlement procedure is provided. The fishing possibilities accruing to the European Union under the convention are of great interest to the EU. Parliament should give its approval under the new powers granted to it by the Treaty of Lisbon.
As shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, I commend Mr Wałesa's report to the House.
on behalf of the Verts/ALE Group. - Mr President, I wish to thank the rapporteurs, Mrs Fraga Estévez and Mr Wałęsa, for the reports we have discussed today.
The North-East Atlantic Fisheries Commission (NEAFC) is a very important regional fisheries organisation - or RFMO - for Europe and for ecosystems in the North Atlantic. An independent review of the NEAFC's performance was positive overall, something which is not always the case for RFMOs. Even though the NEAFC is performing better than other RFMOs, the status of the main fish stocks in the convention area is at a critical point. For economic and social aspects, the performance cannot be evaluated, which leads to huge uncertainties as to whether or not the Convention's objective of optimal utilisation is met. However, improvements in monitoring control and surveillance establishments and enforcement of blacklists for IUU vessels and port state measures are important accomplishments.
Another result of the evaluation was the establishment of a dispute resolution mechanism, but it has taken far too long for the EU to transpose this into legislation. These measures were adopted by the NEAFC as early as 2006 and have only now entered into force. The EU must be better prepared to respond to new developments and to live up to international responsibilities.
Combating illegal fisheries is of increasing importance. In some fisheries, 30% of the catch is illegal. On a global scale, 11 to 26 million tonnes of fish, worth an estimated USD 23 billion, are landed illegally each year. This is equivalent to about one-fifth of the global reported catch. Illegal fisheries undermine sustainable fisheries management particularly, but not only, on the high seas and in coastal waters of developing countries. They also have substantial environmental, social and economic consequences.
The entry into force of the control regulation and the IUU regulations are important tools for the EU. In the CCAMLR (Convention on the Conservation of Antarctic Marine Living Resources) area, IUU operators have been shown to respond to management measures aimed at reducing IUU by changing fishing grounds, ports, landings and flag states. This adaptive capacity has resulted in an arms race between IUU operators and fisheries management bodies at national and international level. Compliance mechanisms in an RFMO can lead to IUU vessels changing fishing grounds. IUU vessel operators now routinely keep changing flag states - or 'flag hopping'. This is something that the EU has to address.
The EU needs to go further. Cooperation between RFMOs is essential, but we should also take the initiative of drawing up a global register of fishing vessels, including all support vessels, which clearly shows the beneficial owner of a vessel. The EU must take greater responsibility in addressing IUU fishing globally.
To begin, I would like to congratulate the rapporteurs on their extremely significant and important reports, and particularly on the reports regulating inspections. In view of the situation where there are areas in waters belonging to the European Union which are not inspected or completely disregarded by checks, action should be taken to inspect all fishing waters throughout the European Union.
In the context of inspections, it should, however, be pointed out that there is no uniform system of distributing quotas or reporting catches by individual Member States. The analyses which have been presented prove that the Commission itself does not have the know-how in this field, and on more than one occasion, the opinions presented by representatives of the Commission have been contradictory. At the same time, regional advisory agencies do not have the know-how either. It is worth reminding everyone of the tragic situation of the herring population in the Western Baltic. There have been investigations into the reasons for the crisis since 2004. No reasonable explanation has been found as yet. It is incomprehensible that the problem of overproduction of fish meal and fish oil has been omitted.
The issue of the Fisheries Control Agency in Vigo which, in certain cases, has presented inspection reports subjectively, as in the case of the Eastern Baltic, should be considered. The inspection of industrial fishing units is also mired in controversy. However, a fundamental issue now is the construction of the northern pipeline, in the case of which fishermen have to stand up for their due rights and reclaim lost benefits on their own. All this forces us to carry out a more thorough analysis which should be incorporated in a future common fisheries policy, and every report should fulfil this policy.
Mr President, Commissioner Damanaki, you are indeed having a busy evening since we have already met in the Fisheries Committee. Firstly, I want to offer my thanks to the rapporteurs for these reports and to reiterate the comments of many colleagues here tonight about their concern over the delay in progressing these matters.
However, I really want to use this opportunity in the House to turn to fisheries agreements in a more general way and to stress the need for cooperation from all of those parties to these agreements. This was outlined by the Commissioner when she indicated that agreements require the exercise of responsibility from all those involved.
Now, imagine you have just made a multi-million pound investment in a new state-of-the-art factory which annually produces a high value product from a renewable and sustainable resource to the highest internationally recognised standards. Then your neighbour decides to tear up that international agreement and unilaterally declare that they are massively extending their share of the natural resource that your business depends upon. This is exactly what has happened with mackerel and, in particular, one fishing family from Northern Ireland.
Of course, I refer to the Coastal States Agreement between the EU, Norway, Iceland and the Faroe Islands. Commissioner, we have already heard you and we appreciate the strong stand that you have been taking on this particular issue. We want to recognise your efforts on behalf of these fishermen, but we also want to urge both Parliament and the Commission to stand strong with you as you continue to negotiate a resolution to what is becoming a very difficult and a very fraught situation.
Mr President, there are three speakers from Ireland here this evening: Mrs Dodds, who has spoken; Pat the Cope, who is speaking shortly; and myself. Between the three of us, we represent almost the entire fishing community of the island of Ireland. Fishing has been very important to our country for many years. We have wonderful coastal communities that are dependent on fishing, but, as I have said here before, I have never encountered more disillusionment amongst any group of people than I have among those fishermen. This is a result of quotas, illegal fishing, lack of traceability from fish to fork and, in particular, over-zealous regulation, draconian penalties and being undercut by fish imports of dubious quality and dubious origin.
Thankfully, the rapporteurs have addressed some of these issues here this evening. I particularly welcome the North-East Atlantic Fisheries Convention's proposed ban on frozen fish being landed at European ports without ratification by the flag state of the foreign vessel. That is a very important matter and I hope it will be implemented with the same zeal with which we implement our own regulations affecting our own fishing communities.
The rapporteurs pointed out that it is important for Parliament to maintain its prerogative to scrutinise future amendments to the convention, but it is equally important that the Commission and Parliament work closely together to get the best possible benefits for our coastal communities, which are largely our fishing communities.
Finally, we should not miss this opportunity to look at all the possibilities open to us for developing aquaculture. There are far too many fish being imported into the European Union which we could actually be producing ourselves. There is certainly a great opportunity to develop aquaculture in these times of economic crisis.
(ES) Mr President, I would like to thank Mrs Damanaki for being here and to congratulate the rapporteurs, Mr Wałesa and Mrs Fraga.
Mrs Fraga's report is the result of the recommendations on the control scheme adopted by the North-East Atlantic Fisheries Commission (NEAFC) in 2006, although the Convention was drawn up in 1982, and it redefines the rules for control and enforcement for vessels in the Convention areas. Mrs Fraga's report is the legal framework included in the proposal for a regulation to apply the measures at European level.
The main changes are: promoting compliance with the rules by vessels in the non-contracting area, a new control system, banning landings of frozen fish whose legality cannot be proven, realigning with other conventions, fisheries management measures and new measures to combat illegal fishing.
I would like to highlight something that other fellow Members have already pointed out. Mrs Fraga's report mentions that the recommendation on the control scheme was adopted in 2006, although the convention was signed in 1982, 28 years ago, while the convention referred to in Mr Wałesa's report was adopted in 1978, and I think he said it was transposed in 1989. In other words, I would like to express my disagreement with the method used by the Commission to transpose the recommendations of regional fisheries organisations.
Not only does illegal fishing need to be monitored through total allowable catches and quotas, but also, we need to tackle the legal vacuum that could be created by failing to transpose the legislation.
It is not sufficient to transpose recommendations from other regulations, because this takes away clarity and credibility. Moreover, it calls into question the ordinary legislative procedure and the institutional balance. The measures adopted in regional organisations need to be incorporated efficiently and swiftly. Parliament has often stressed that regional organisations and their agreements take priority.
Failing to comply with EU law when transposing the decisions made by regional organisations is detrimental to Parliament and, of course, it disparages the nature of the Treaty of Lisbon.
The Commissioner said that there are going to be fresh agreements. Therefore, in short, we are asking the Commission to be swift and dynamic in legally transposing them. Let us not allow a legal vacuum to harbour illegality in fisheries.
Mr President, first of all, I would like to compliment both rapporteurs on their reports, and to refer, in particular, to Carmen Fraga Estévez's report, which has proved to be non-controversial as all parties have agreed to the compromise. The report aims to ensure the long-term conservation and optimum utilisation of fisheries resources in the North-East Atlantic area, providing sustainable environmental and social benefits.
I would like to take this opportunity to raise the ongoing dispute relating to mackerel, as some of the stock is fished within the North-East Atlantic area. It is important that this dispute is resolved as quickly as possible, because over-fishing of the mackerel stock will have a devastating impact on future catches. It is vital that the stock is fished in a sustainable manner, and all parties should sign up to this. I understand that recent talks in London were inconclusive, but I note that they will resume next week. I wish these talks well and I hope that good sense will prevail. Commissioner, I understand that you will assess the situation after the talks on 26 October, and I appreciate the firm stand you have decided to take. You must ensure that this jointly managed stock remains healthy in the future. Finally, we cannot afford to repeat the mistakes of the past in relation to blue whiting. We cannot decimate this healthy mackerel stock.
Mr President, in supporting the reports which are the subject of debate, I must also take the opportunity to make some more general comments on international and multinational agreements in fisheries.
If agreements between fishing nations are to succeed, there must be clear incentives for all parties to comply with such conservation measures as may be required from time to time.
There must also be faith in the scientific advice which is used as a basis for conservation and management plans. From the point of view of my own fishing nation, Scotland, the common fisheries policy, the EU's very own international agreement, has not been a great success.
The so-called cod recovery plan is actually causing discards of perfectly good fish and is imposing an almost unworkable combination of quota restrictions and days at sea. The current dispute over mackerel - Scotland's most valuable fishery - which we have heard about from other speakers, has implications for all international negotiations.
If there is to be any hope of successful agreements between fishing nations, then we cannot have a situation where stocks are threatened by a race to catch all the available fish on a unilateral basis.
I ask that the Commissioner continue her good work in striving for a solution to this dispute. I know that she is well aware of the strength of feeling in Scotland about this from her recent visit, but I appeal in broad terms for the Commissioner to keep in mind the need to ensure that we have robust scientific advice in all that we try to do, that we have sensible, workable rules in management plans - which would be a novelty under the CFP - and that we have, above all, incentives for those who are the subject of these plans, i.e. fishing communities, to comply.
(RO) Illegal, unreported and unregulated fishing destroys communities living in coastal regions, has a devastating impact on marine ecosystems, and poses a threat to food resources. This is why I welcome this agreement with the Council and I believe that we have taken a step forward in implementing the recommendations of the North-East Atlantic Fisheries Commission.
Tightening the control measures and basing them on sound legislation are vital actions to enable us to meet the obligations assumed by the treaty and to protect the Atlantic's resources which are currently being heavily overfished. However, in spite of this progress, this regulation's scope of application does not enable us to tackle completely the problems relating to illegal, unreported and unregulated fishing.
We are all aware that thousands of vessels fly the flags of states which are unwilling or do not have the capability to apply international legislation. It is not only fish stocks but also the marine environment which stand to suffer. Working conditions aboard many of these vessels are nothing short of slave labour.
(PL) The Conventions on Future Multilateral Cooperation in the Northwest and North-East Atlantic Fisheries require adjustment in response to current challenges, which is why there is a need for amendments to the regulations. The proposed changes relate to: firstly, the optimum exploitation of fish stocks; secondly, the correct method for fisheries management and appropriate fishing methods; and, finally and thirdly, preventing illegal fishing.
These changes will promote the long-lasting and sustainable development of fisheries, but constant monitoring of the process of depletion of fish stocks and the processes of restocking is essential in order to assess the actual situation and to make appropriate decisions in this area.
(FR) Mr President, during the negotiations on the Northwest Atlantic Fisheries Organisation (NAFO) agreements, the EU head of delegation pledged to retrocede the French cod fishing quota to the fishermen of Saint Pierre and Miquelon. This retrocession does not appear in the NAFO agreement.
On behalf of the fishermen of Saint Pierre and Miquelon, I request confirmation of this retrocession and the formalisation of this retrocession. I believe that this can take the form of a simple letter once the NAFO agreements have been definitively ratified. Can the Commissioner give us some details on this matter?
(PT) Mr President, Commissioner, multilateral cooperation on fisheries in international waters is necessary to ensure their sustainability and the preservation of fish stocks in the medium and long term. Conservation measures and the management of resources at the level of regional fisheries organisations should, of course, be defined alongside measures to ensure effective compliance.
We are therefore in favour of bridging gaps in the monitoring system, especially in relation to illegal, undeclared and unregulated fishing activity. Today, monitoring of fishing activities places increased demands on the Member States, whether under the common fisheries policy (CFP) or under multilateral cooperation, as the proposed transposition now demonstrates.
This fact should not be ignored by the Commission. The necessary acquisition, development or modernisation of controls may require considerable financial input. It will therefore by important for us to consider the financial resources allocated to monitoring activities in the available legislative instruments, particularly in the regulation of the financial measures of the CFP, and especially by reviewing the maximum rate of cofinancing provided in this area, which is currently 50%.
(DE) Mr President, the annual conference of NAFO made amendments to the Ottawa Convention of 1 January 1979. It is important that we do not lose sight of the fundamental considerations here: the optimum utilisation and sensible management of fishery resources. This needs to be based on a sustainable and ecological concept if we are to ensure that fishing continues to provide food for future generations.
The agreements are intended, in particular, to preserve the small local fishing enterprises with their family structures, and to protect them from competition that uses illegal methods, as well as from large-scale fleets which plunder the seas using large amounts of electronic equipment and deep fishing nets. In short, we want a fisheries industry, but not in this form which jeopardises the small-scale structures, the local structures, with its negative actions. We need to provide sustainability for future generations, and we must protect this and secure it by contractual means.
Member of the Commission. - Mr President, I would like to thank the two rapporteurs once again for their excellent work, and I would also like to thank all the Members for their remarks. I understand that these are very important reports. These amendments would drastically improve the situation, especially as regards control and our stance on the problem of illegal fisheries.
I agree with everybody that the problem of illegal fisheries is something that we have to tackle, because it destroys the sustainability of stocks. It is also a grave danger for our coastal communities, because if sustainability of the stocks collapses, our coastal communities will have no future. It is very important to secure these control schemes. The reports and the amendments concerning these schemes can help us a lot.
I would also like to underline that I understand we need more resources - and more funding, perhaps - to ensure that these rules are well implemented. It is not an easy task to deal with this crisis, but we are nevertheless going to do our best.
I would like to focus a little more on the codecision process between Parliament, the Council and the Commission in the context of making amendments to these RFMO decisions and transposing them into our legislation. I share with you the opinion that these regional fisheries organisations are very important for our policy and we need to boost their activity in order to tackle illegal fisheries worldwide. I also agree that if we can secure implementation of our principles worldwide, then the sustainability of fisheries would be much more secure.
I also very much welcome the proposals on how we can boost cooperation, and the proposal to establish an international registry of fishing vessels, but we have to take a lot of steps before reaching that stage.
If we really want to boost international cooperation, we have to press ahead and swiftly implement the decisions taken in these organisations. This is why the Commission is asking for more delegated powers on this issue. We respect the codecision process, we understand that we are in a new environment now, and we understand that the Council and Parliament will decide on the powers you can give us under the delegation mandate. I would nevertheless like to underline that it is not just the Commission's problem: the international reputation of the EU is at stake if we delay the transposition of these regional organisations' decisions into our legislation. That is why we are insisting that we have to have a better balance on this.
I agree with you that we need a balance between the three institutions, but we need a better balance, and I am ready to participate in specific discussions with Parliament as regards how these RFMO measures can be more effectively transposed into EU law.
I would like to thank everyone for today's debate. I can see that we are in agreement. The changes which have been introduced by way of revisions to the conventions are absolutely essential. I would like to thank Mrs Fraga Estévez for chairing our committee but, above all, I would like to thank the Commissioner. Working with you has been a real pleasure. Thank you for your words and assurances, as I see that you understand the changing dynamic of the functioning of the European institutions. In spite of the fact that, as the European Parliament, we can only agree to ratify amendments to the conventions, I have every hope that from now on, cooperation and negotiations will proceed as they should, and they will be quick, transparent and efficient. Thank you, Commissioner, for your words, and I am counting on further good collaboration in the future.
Mr President, I would like to say to the Commissioner that I believe that the example set by this most recent regulation on the North-East Atlantic Fisheries Commission (NEAFC), which we are going to adopt tomorrow, is not a good one, because what has happened is precisely what we want to avoid.
The Commission put forward the proposal late and the procedure has changed, as we have changed from the consultation procedure to the ordinary legislative procedure, and the proposal as a whole has been changed in accordance with the ordinary legislative procedure. That is exactly what we are avoiding through this compromise. Through the new wording of Article 48 of the regulation, which is the article that provides for the amendment of the regulation in future in order to transpose the various NEAFC recommendations into EU law, in the majority of the articles, we have delegated powers to the European Commission. We have only maintained and preserved the ordinary legislative procedure in a few areas, which was the compromise with the Council.
A significant step forward has therefore been taken to ensure that this functions in the future, but even so, Commissioner, I have made a public commitment here that if, in the future, it does not function adequately and we are prevented from fulfilling our obligations, Parliament will be prepared to revise the procedure. I believe that we have made quite a considerable effort, and I think that this is a significant step forward as a starting point. We are sure that the Commission will be capable of using the new powers that the Council and Parliament has granted to it.
Thank you, Mr President, Commissioner. I am sure that this is going to work much better than what we had in the past. Of course, Commissioner, you are the one who is going to have the tools to ensure that this is the case.
The debate is closed.
The vote will take place on Tuesday, 19 October 2010, at 12:30.
(The sitting was suspended for a few minutes)
Written statements (Rule 149)
As a Portuguese MEP, and given that Portugal is a country with a strong tradition of fishing and specific interests in the Northwest Atlantic Fisheries Organisation (NAFO), I welcome the amendments to the text of the convention, as it aims to provide better operating conditions for this regional fisheries organisation (RFO).
The restructuring promoted by concentrating the power to make decisions in a single new body, along with the new process of dispute resolution, will speed up internal decision making. New definitions have introduced clearer guidelines on the obligations and rights of the different parties, bringing greater transparency to fishing activity in this zone.
Along with the NAFO, the EU should be guided by a proactive stance in conjunction with the other contracting parties, and should seek to preserve good relations with Canada while continuing to pursue dialogue and consensus with the other contracting parties of the organisation, and even among the individual Member States that have an interest in this RFO.
Despite the essential role played by scientific partnerships, which form the basis for decisions that allow the sustainable management of marine resources, and which have proved a success for certain species of fish, these decisions should be carefully considered. Their aim should be to achieve a balance, and this can only be sustainable if it is created with its socio-economic impact in mind.